 
Exhibit 10.116
 
Mercator Momentum Fund, LP.
TERM SHEET
 
This Term Sheet is intended as an outline of the basic terms upon which Mercator
Momentum Fund, LP (“Mercator” or “Lender”) would be willing to consider the
extension of credit to Calypte Biomedical Corporation (“Borrower” or “Company”).
This Term Sheet should not be construed as an offer to lend based upon such
terms or as a binding commitment. The terms set forth herein are based on
limited information provided by Borrower and are subject to change pending the
completion of due diligence and the approval of Mercator’s loan committee. Until
the parties have executed a definite loan agreement and related documentation,
neither Mercator nor its partners shall have any obligation to fund the loan
outlined herein.
 
September 12, 2002
 
Borrower:
Calypte Biomedical Corporation

 
1265 Harbor BayParkway

 
Alameda, CA 94502

 
Tel: (510) 749-5100

 
Fax: (510) 526-5381

 
Lender:
Mercator Momentum Fund, LP and/or other participants from time to time
(collectively referred to as “Lender”).

 
Total Credit Facility:
$2,000,000

 
Debenture Tranche Funding
$550,000 for 1st Debenture funding, $500,000 Debenture funding thereafter per 30
day subject to conditions as set forth herein.

 
Availability:
Immediately upon the signing of a definitive agreement reflecting the Terms set
forth herein.

 
Conditions Precedent:
N/A.

 
Market Price:
Market Price shall mean the average of the lowest three inter-day trading prices
(which need not occur on consecutive Trading Days) during the twenty Trading
Days immediately preceding the applicable Conversion Date (which may include
Trading Days prior to the Original Issue Date), provided, that such thirty
Trading Day period shall be extended for the number of Trading Days during such
period in which (A) trading in the Common Stock is suspended by, or not traded
on, the pink sheets or a Subsequent Market on which the Common Stock is then
listed, or (B) after the date declared effective by the Commission, the
Underlying Shares Registration Statement is either not effective or the
Prospectus included in the Underlying Shares Registration Statement may not be
used by the Holder for the resale of Underlying Shares.



--------------------------------------------------------------------------------

 
Repayment:
Monthly interest, principal on maturity. Interest shall accrue until Maturity or
paid in kind upon conversion.

 
Rate:
12% APR

 
Commitment Fee:
The Company shall pay a Commitment Fee equal to 10% of the Total Credit
Facility. The entire Commitment Fee will be net funded from upon initial
debenture funding.

 
Maturity:
The earlier of September 12, 2004 (the “Maturity Date”), the Borrower’s next
equity event, or a sale or merger.

 
Conversion:
The Note shall be convertible at the Lender’s sole discretion in part or in
whole at a price equal to 85% of the Market Price. Notwithstanding the
foregoing, the Lender will not convert should the Market Price of Company be
below $0.05

 
Registration:
Upon the initial debenture funding of $550,000, the Company shall have a
Registration Statement submitted to the SEC within 45 Days registering 200% of
the common stock of the company available for conversion immediately after the
initial funding. Furthermore, the Registration Statement must be deemed
effective by the SEC for the Company to receive any additional Debenture
tranches. Such tranches will be available to Company in 30 day increments.

 
Default:
At an event of Default (failure to make interest and/or principle payment(s)
when due, failure to submit Registration statement within 45 Days, and/or
failure to have Registration statement approved within 90 Days thereafter) the
Company shall issue to the Lender 10,000 shares of Company’s common stock per
day from the time of Default until Default is corrected and the lower of 18% APR
or the highest rate of interest permitted by law. The corresponding Registration
statement shall be amended immediately by Company to include the Default shares,
if any.

 
Common Stock:
For the first Debenture in the amount of $550,000, the Company shall issue the
Lender 500,000 shares of common stock of Company. Such stock shall be included
in a Registration Statement. For each Debenture thereafter the Lender will also
receive additional common stock of the Company as agreed by both parties.

 
Extension:
N/A

 
Collateral:
N/A

 
Debt Subordination:
N/A

 
Warrants:
N/A

 
Financial
None; provided, however, the proceeds of the Credit Facility shall not be



--------------------------------------------------------------------------------

 
Covenants:
available to reduce or retire any insider note or convertible debt.

 
Reporting:
Monthly Financials

 
Documentation:
Lender’s standard documents, including: conditions to advances, representations
and warranties on company status, legal compliance, liens, legal compliance;
covenants on investments, liens, debt, dispositions, insurance; remedies, jury
waiver and California law provisions.

 
Expenses:
Borrower to reimburse Lender for all out of pocket costs in connection with the
underwriting, legal, documentation and funding of the Credit facility.

 
Deposit:
N/A

 
Confidentiality:
This Term Sheet is confidential and proprietary to Lender. Please treat it with
the same respect that we treat your private information and do not disclose it
to any third parties.

 
To confirm your agreement with these basic terms, and to permit us to proceed
with our due diligence, please fax an executed copy of this Term Sheet to our
office (213.533.8285) and deliver the executed original and the Deposit to our
office via courier by 5:30 p.m. September 12, 2002:
 
Mercator Momentum Fund, LP.
555 South Flower Street, Suite 4500
Los Angeles, CA 90071
 
THIS TERM SHEET EXPIRES AT
5:30 p.m. (PST) on September 12, 2002.
MERCATOR MOMENTUM FUND, LP.
 

--------------------------------------------------------------------------------

 
/s/    ANSHUMAN “ANDY” DUBE

--------------------------------------------------------------------------------

Anshuman “Andy” Dube
General Partner
 
Agreed and confirmed:
 
Calypte Biomedical Corporation
 
By:         /s/    ANTHONY J. CATALDO                                      
              
 
Title:     Executive Chairman                                       
               
 
Date:     September 12, 2002                                        
              



--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT
 
AGREEMENT dated as of the 12th day of September, 2002, between the person whose
name and address appears in the convertible debenture (individually, a “Holder”
or, collectively with the holders of the Securities issued in the Offering, each
as defined below, the “Holders”), and CALYPTE BIOMEDICAL CORPORATION., a
Delaware corporation having its principal executive office at 1265 Harbor Bay
Parkway, Alameda, CA 94502 (the “Company”).
 
WHEREAS, the Holders have previously subscribed to a convertible debenture (the
“Debenture”) with the Company in the principal amount of U.S. $550,000 (the
“Offering”). The Holders, upon conversion of the debenture may own up to a
maximum of 11,000,000 Units (the “Units”), each Unit consisting of one share of
Common Stock, $.001 par value (the “Common Stock”) of the Company.
 
WHEREAS, the Company desires to grant to the Holder the registration rights set
forth herein with respect to the Shares;
 
NOW, THEREFORE, the parties hereto mutually agree as follows:
 
1.    Registrable Securities.    As used herein the term “Registrable Security”
means each of the shares of Common Stock included in the Units; provided,
however, that with respect to any particular Registrable Security, such security
shall cease to be a Registrable Security when, as of the date of determination,
(i) it has been effectively registered under the Securities Act of 1933, as
amended (the “Securities Act”) and disposed of pursuant thereto, or (ii)
registration under the Securities Act is no longer required for the immediate
public distribution of such security. The term “Registrable Securities” means
any and/or all of the securities falling within the foregoing definition of a
“Registrable Security.” In the event of any merger, reorganization,
consolidation, recapitalization or other change in corporate structure affecting
the Common Stock, such adjustment shall be made in the definition of
“Registrable Security” as is appropriate in order to prevent any dilution or
enlargement of the rights granted pursuant to this Section 1.
 
2.    Registration.    The Company agrees to file a registration statement (a
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) within 45 days of the completion of the Offering in order to
register the resale of the Registrable Securities under the Securities Act. Once
effective, the Company will be required to maintain the effectiveness of the
Registration Statement until the earlier of (i) the date that all of the
Registrable Securities have been sold, or (ii) the date that the Company
receives an opinion of counsel to the Company that all of the Registrable
Securities may be freely traded without registration under the Securities Act,
under Rule 144 promulgated under the Securities Act or otherwise.
 
3.    Covenants of the Company With Respect to Registration.    



--------------------------------------------------------------------------------

 
The Company covenants and agrees as follows:
 
(1)    connection with any registration filed pursuant hereto, the Company shall
use its best efforts to cause the Registration Statement to become effective as
promptly as possible and, if any stop order shall be issued by the Commission in
connection therewith, to use its reasonable efforts to obtain the removal of
such order. Following the effective date of a Registration Statement, the
Company shall, upon the request of the Holder, forthwith supply such reasonable
number of copies of the Registration Statement, preliminary prospectus and
prospectus meeting the requirements of the Securities Act, and other documents
necessary or incidental to the public offering of the Registrable Securities, as
shall be reasonably requested by the Holder to permit the Holder to make a
public distribution of the Holder’s Registrable Securities. The obligations of
the Company hereunder with respect to the Holder’s Registrable Securities are
subject to the Holder’s furnishing to the Company such appropriate information
concerning the Holder, the Holder’s Registrable Securities and the terms of the
Holder’s offering of such Registrable Securities as the Company may reasonably
request in writing.
 
(2)    The Company shall pay all costs, fees and expenses in connection with all
Registration Statements filed pursuant to Section 2 hereof including, without
limitation, the Company’s legal and accounting fees, printing expenses, and blue
sky fees and expenses; provided, however, that the Holder shall be solely
responsible for the fees of any counsel retained by the Holder in connection
with such registration and any transfer taxes or underwriting discounts,
commissions or fees applicable to the Registrable Securities sold by the Holder
pursuant thereto.
 
(3)    The Company will take all necessary action which may be required in
qualifying or registering the Registrable Securities included in a Registration
Statement for offering and sale under the securities or blue sky laws of such
states as are reasonably requested by the holders of such securities, provided
that the Company shall not be obligated to execute or file any general consent
to service of process or to qualify as a foreign corporation to do business
under the laws of any such jurisdiction.
 
4.    Additional Terms.
 
(1)    The Company shall indemnify and hold harmless the Holder and each
underwriter, within the meaning of the Securities Act, who may purchase from or
sell for the Holder, any Registrable Securities, from and against any and all
losses, claims, damages and liabilities caused by any untrue statement of a
material fact contained in the Registration Statement, any other registration
statement filed by the Company under the Securities Act with respect to the
registration of the Registrable Securities, any post-effective amendment to such
registration statements, or any prospectus included therein or caused by any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission based upon information furnished or required to be furnished in
writing to the Company by the Holder or underwriter expressly for use therein,
which indemnification shall include each person, if any, who controls either the
Holder or underwriter



--------------------------------------------------------------------------------

within the meaning of the Securities Act and each officer, director, employee
and agent of the Holder and underwriter; provided, however, that the
indemnification in this Section 5(a) with respect to any prospectus shall not
inure to the benefit of the Holder or underwriter (or to the benefit of any
person controlling the Holder or underwriter) on account of any such loss,
claim, damage or liability arising from the sale of Registrable Securities by
the Holder or underwriter, if a copy of a subsequent prospectus correcting the
untrue statement or omission in such earlier prospectus was provided to the
Holder or underwriter by the Company prior to the subject sale and the
subsequent prospectus was not delivered or sent by the Holder or underwriter to
the purchaser prior to such sale and provided further, that the Company shall
not be obligated to so indemnify the Holder or any such underwriter or other
person referred to above unless the Holder or underwriter or other person, as
the case may be, shall at the same time indemnify the Company, its directors,
each officer signing the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement of a material fact contained in the Registration Statement, any
registration statement or any prospectus required to be filed or furnished by
reason of this Agreement or caused by any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, insofar as such losses, claims, damages or liabilities are
caused by any untrue statement or omission based upon information furnished in
writing to the Company by the Holder or underwriter expressly for use therein.
 
(2)    If for any reason the indemnification provided for in the preceding
section is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage, liability or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received by the indemnified party and the indemnifying party, but also the
relative fault of the indemnified party and the indemnifying party, as well as
any other relevant equitable considerations.
 
(3)    Neither the filing of a Registration Statement by the Company pursuant to
this Agreement nor the making of any request for prospectuses by the Holder
shall impose upon the Holder any obligation to sell the Holder’s Registrable
Securities.
 
(4)    The Holder, upon receipt of notice from the Company that an event has
occurred which requires a Post-Effective Amendment to the Registration Statement
or a supplement to the prospectus included therein, shall promptly discontinue
the sale of Registrable Securities until the Holder receives a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice.
 
(5)    If the Company fails to keep the Registration Statement referred to above
continuously effective during the requisite period, then the Company shall,
promptly upon the request of the Holders of at least a majority of the unsold
Registrable Securities, use its best efforts to update the Registration
Statement or file a new registration statement covering the Registrable
Securities remaining unsold, subject to the terms and provisions hereof.



--------------------------------------------------------------------------------

 
(6)    The Holder agrees to provide the Company with any information or
undertakings reasonably requested by the Company in order for the Company to
include any appropriate information concerning the Holder in the Registration
Statement or in order to promote compliance by the Company or the Holders with
the Securities Act.
 
5.    Governing Law.    The Registrable Securities will be, if and when issued,
delivered in California. This Agreement shall be deemed to have been made and
delivered in the State of California and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
substantive laws of the State of California, without giving effect to the choice
of law rules thereof.
 
6.    Amendment.    This Agreement may only be amended by a written instrument
executed by the Company and the Holder.
 
7.    Entire Agreement.    This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.
 
8.    Execution in Counterparts.    This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
 
9.    Notices.    All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given when delivered by
hand or mailed by registered or certified mail, postage prepaid, return receipt
requested, as follows:
 
If to the Holder, to his, her or its address set forth in the Purchaser
Questionnaire.
 
If to the Company, to the address set forth on the first page of this Agreement.
 
10.    Binding Effect; Benefits.    The Holder may assign his, her or its rights
hereunder. This Agreement shall inure to the benefit of, and be binding upon,
the parties hereto and their respective heirs, legal representatives and
successors. Nothing herein contained, express or implied, is intended to confer
upon any person other than the parties hereto and their respective heirs, legal
representatives and successors, any rights or remedies under or by reason of
this Agreement.
 



--------------------------------------------------------------------------------

 
11.    Headings.    The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
12.    Severability.    Any provision of this Agreement which is held by a court
of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction(s) shall be, as to such jurisdiction(s), ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 
CALYPTE BIOMEDICAL CORPORATION.
 
By:                                     
                                                            
 
Name:
 

--------------------------------------------------------------------------------

             Its:
 

--------------------------------------------------------------------------------

 
HOLDER:
 
MERCATOR MOMENTUM FUND, LP
 
By:                                     
                                                            
 
             Its:
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 
November 7, 2002
 
VIA E-Mail and First Class Mail
 
Mr. Anthony J. Cataldo
Executive Chairman
Calypte Biomedical Corp.
1265 Harbor Bay Parkway
Alameda, CA 94502
 
Re: Registration Rights Agreement—Waiver of Default—Amendment.
 
Dear Tony:
 
Please permit the within to confirm our prior understanding and agreement with
respect to our waiver of the provision requiring Calypte Biomedical Corporation
to file a Registration Statement (as defined in the Registration Rights
Agreement dated as of the 12th day of September, 2002 (the “Agreement”)). The
requirement to file a Registration Statement is hereby extended an additional
forty five (45) days through December 11, 2002. All other terms and conditions
of the Agreement remain in full force and effect unless modified in writing with
the mutual consent of both parties. Please countersign this letter acknowledging
your agreement to the waiver and amendment and forward a fully executed copy of
this letter back to me at our office.
 
Should you have any questions, please call me.
 
Kindest Regards,
Mercator Group, LLC.
 
/s/    DAVID FIRESTONE
David Firestone
Managing Partner
 
Agreed to:
 
Calypte Biomedical Corporation
 
/s/    ANTHONY J. CATALDO

--------------------------------------------------------------------------------

Anthony J. Cataldo
Executive Chairman